[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                            No. 11-11737             ELEVENTH CIRCUIT
                                                                          MAY 7, 2012
                                        Non-Argument Calendar
                                      ________________________            JOHN LEY
                                                                           CLERK

                                D.C. Docket No. 1:08-cv-22774-PAS


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll             Plaintiff-Counter Defendant-Appellee,

                                               versus

MASSOOD N. JALLALI,

llllllllllllllllllllllllllllllllllllllll           Defendant-Counter Claimant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (May 7, 2012)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Massood Jallali appeals pro se the district court’s dismissal of his
counterclaim alleging negligence and negligent supervision by the government

and seeking rescission of his student loans, the grant of the government’s motion

for summary judgment in an action to recover on defaulted student loans

guaranteed by the U.S. Department of Education, the denial of his motion for

further discovery, and the denial of his late filed motion to dismiss. On appeal,

Jallali argues that his counterclaim should not have been dismissed based on res

judicata because the prior state court judgment was entered without due

consideration for governing federal law. He also argues that material facts

remained in dispute because the United States did not submit any cancelled

checks, wire transfers, or bank statements showing that the money was disbursed

to fund any loan he had applied for; therefore, summary judgment should not have

been granted. Additionally, he argues that discovery was shut off to him by the

district court’s refusal to let him conduct depositions. Lastly, he argues that the

government’s complaint should have been dismissed because there was no

tangible proof to show that the government paid or funded any loans on his behalf.

                                          I.

      We review de novo the district court’s dismissal of a pleading pursuant to

Fed.R.Civ.P. 12(b)(6). Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir.

2010). A complaint or counterclaim is viewed in the light most favorable to the

                                          2
plaintiff, and all of the plaintiff’s well-pleaded facts are accepted as true. Id.

Although a complaint or counterclaim need not contain detailed factual

allegations, it must include enough facts to state “a plausible claim for relief.”

Ashcroft v. Iqbal, 556 U.S. 662, ___, 129 S.Ct. 1937, 1950, 173 L.Ed.2d 868

(2009). Further, pro se pleadings are held to a less strict standard than pleadings

filed by lawyers and thus are construed liberally. Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998).

      Jallali’s first two counterclaims were based on negligence and his third was

for rescission of his student loans. Jallali failed to provide any controlling

authority for his assertion that the government owed him a duty to protect him

from Nova Southeastern University or supervise Nova Southeastern University

simply because it regulates and oversees the Federal Family Education Loan

Program. Under 20 U.S.C. § 3403(b), the United States has no authority or duty to

direct, supervise, or control Nova Southeastern University. That statute provides:

      No provision of a program administered by the Secretary or by any
      other officer of the Department shall be construed to authorize the
      Secretary or any such officer to exercise any direction, supervision, or
      control over the curriculum, program of instruction, administration, or
      personnel of any educational institution, school, or school system,
      over any accrediting agency or association, or over the selection or
      content of library resources, textbooks, or other instructional
      materials by any educational institution or school system, except to
      the extent authorized by law.

                                           3
20 U.S.C. § 3403(b); see also 20 U.S.C. § 1232(a) (same).

      Likewise, Jallali failed to provide any legal basis for the rescission of his

student loans. Thus, the district court did not err in its dismissal of Jallali’s

counterclaims.

                                           II.

      We review de novo the district court’s grant of summary judgment, viewing

all evidence and factual inferences reasonably drawn from the evidence in the light

most favorable to the non-moving party. Crawford v. Carroll, 529 F.3d 961, 964

(11th Cir. 2008). Summary judgment is proper “if the pleadings, depositions,

answer to interrogatories, and admissions on file, together with the affidavits, if

any, show there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Id. “The moving party bears the

initial burden of showing the court . . . that there are no genuine issues of material

fact that should be decided at trial.” Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495

F.3d 1306, 1313 (11th Cir. 2007). In opposing a motion for summary judgment,

the non-moving party may not rely solely on the pleadings, but must show by

affidavits, depositions, answers to interrogatories, and admissions that specific

facts exists demonstrating a genuine issue for trial. See Fed.R.Civ.P. 56(c), (e);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91

                                            4
L.Ed.2d 265 (1986).

      A review of the record confirms that summary judgment was proper. At his

deposition, Jallali admitted that it appeared to be his signature on the promissory

notes and that the social security number on the notes was his. He also admitted at

the deposition that he had not made any payments on his student loans.

      In support of its summary judgment motion, the government submitted the

Francisco affidavit that established that $292,685.32 was disbursed on Jallali’s

behalf. Jallali challenged the veracity of that affidavit by arguing that it contained

a $200,000 discrepancy in the amount of money distributed on his behalf to Nova

Southeastern University. However, Jallali offered no evidence of his basis for this

calculation, and did not explain whether any of his unconsolidated loans were

disbursed to Nova Southeastern University. The district court properly relied on

this affidavit to conclude that the money was disbursed on Jallali’s behalf.

                                         III.

       We review for abuse of discretion the district court’s discovery rulings. See

Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004). In

general, district courts have “broad discretion” over pretrial matters such as

discovery and scheduling. See Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d

1234, 1269 (11th Cir. 2001). We are without jurisdiction to hear appeals directly

                                           5
from federal magistrates. United States v. Schultz, 565 F.3d 1353, 1359 (11th Cir.

2009). For us to have jurisdiction, the order must first have been appealed

promptly to the district court. Id.

      There is nothing in the record to indicate that the district court abused its

discretion in denying Jallali the right to depose these eight individuals.

Additionally, we lack jurisdiction to consider whether the magistrate judge erred

in quashing the subpoenas to depose the three former law clerks and the former

state court judge because Jallali never appealed the magistrate judge’s order to the

district court. See Schultz, 565 F.3d at 1359.

      The other four subpoenas sought by Jallali were issued after the extended

discovery deadline date had passed. There is nothing in the record to suggest that

Jallali could not have sought to depose these individuals within the discovery

period. Additionally, Jallali did not make it clear to the district court how these

depositions were relevant to this case.

                                          IV.

      We review de novo a district court ruling on a Fed.R.Civ.P. 12(b)(6) motion.

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). A motion asserting the

defense of failure to state a claim upon which relief can be granted “must be made

before pleading if a responsive pleading is allowed.” Fed.R.Civ.P. 12(b)(6); see

                                           6
also Fed.R.Civ.P. 12(h)(2). An answer to a complaint is a pleading. Fed.R.Civ.P.

7(a)(2).

         The record reflects that on January 22, 2009, Jallali filed an answer to the

complaint. On December 3, 2010, Jallali filed a motion to dismiss the

government’s complaint pursuant to Fed.R.Civ.P. 12(b)(6). Because Jallali had

already filed a pleading in response to the complaint, the district court had no

obligation to consider his motion, which was procedurally misconceived in any

event.

         For the reasons above, we affirm the dismissal of Jallali’s counterclaim, the

grant of the government’s summary judgment motion, the denial of further

discovery, and the denial of Jallali’s motion to dismiss.

         AFFIRMED.1




         1
                Jallali’s Motion for Leave to File Out of Time Reply brief is GRANTED. Jallali’s
request for oral argument is denied.

                                               7